DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.

Response to Amendment
This non-final Office action is in response to the RCE and amendment filed therewith on October 18, 2022, which was filed in response to the Advisory Action of October 7, 2022 and the final Office action of May 24, 2022.
The previous indication of Claims 4 and 5 as being allowed is withdrawn due to their obviousness in view of the prior art as explained in the rejection of Claims 4 and 5 under 35 U.S.C. 103 below.
Previously-pending Claim 8 has been canceled.

Response to Arguments
Applicant’s arguments, see the Remarks section starting on page 5, filed October 18, 2022, with respect to the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Japanese Patent Publication No. JP 2011183545 A by Honda et al., as mentioned in the Advisory Action of October 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 is dependent upon canceled Claim 2.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 6 will be treated as if it had been canceled for examination purposes due to its duplication of the subject matter of Claim 3 which already depends upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2011183545 A by Honda et al. (hereinafter HONDA) in view of U.S. Patent Application Publication No. US 2015/0004362 A1 by Krishna et al. (hereinafter KRISHNA) and further in view of U.S. Patent Application Publication No. US 2013/0241004 A1 by Yin et al., hereinafter YIN.  Citation of HONDA will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, HONDA discloses a coated metal mold (Title) for warm/hot working (¶[0008] and [0011] disclose the coated tool may be used for hot working) comprising:
a metal mold (¶[0023] discloses the film coating may be applied to a tool made of die steel or high-speed steel), and
a hard coating disposed on a surface of the metal mold (¶[0010] discloses the invention of HONDA is a tool in which a hard coating film is applied to a tool), the hard coating comprising an A layer formed from a nitride and having a film thickness of 5µm or more (¶[0010] discloses AlCrSi-based nitrides and V nitrides are alternately laminated on the surface of the tool base material to a film thickness of preferably 8µm or more),
the A layer is a laminated film comprising alternating layers (¶[0010] discloses the AlCrSi-based nitrides and V nitrides are alternately laminated films) of (a) a layer comprising a nitride containing chromium (chromium is included in the AlCrSi-based nitride) and (b) a layer comprising a nitride containing vanadium (V nitride is disclosed); and
the A layer has a surface roughness Ra < 0.2µm, a maximum height Rz < 2.0µm, and a skewness Rsk < 0 (¶[0010]).
¶[0003] of HONDA teaches titanium carbide was used prior to HONDA as a coating for die tooling.  And, ¶[0017] states titanium-based carbides have excellent wear resistance but have a low oxidation temperature which leads to wear of the film in higher temperature applications.  This detracting statement is made in the context of touting the superiority of the AlCrSi-based nitrides and V nitrides laminated coating.
HONDA does not disclose:
a B layer disposed over the A layer with the B layer formed from a diamond-like carbon coating having a film thickness in a range of from 2µm to 15µm, a content percentage (atomic %) of hydrogen in a range of from 5% to 30%, and a content percentage (atomic %) of nitrogen in a range of from 5% to 20%; and
a coating film between the A layer and the B layer having a composition different from that of the A layer and contains titanium carbide.
KRISHNA teaches (¶[0016]) multilayered coatings for metal substrates with diamond-like carbon (DLC) being at least part of one of the layers.  ¶[0023] and Fig. 2 teach an embodiment of the multilayered coating (10 in Fig. 2) which comprises one or more intermediate layers (14 in Fig. 2) between the adhesion base layer (12 in Fig. 2) and the top surface layer (16 in Fig. 2).  ¶[0019] teaches adhesion base layer 12 may comprise silicon.  ¶[0024] teaches at least one of the intermediate layers may comprise titanium and/or nitrogen.  And, ¶[0021] teaches the top surface layer 16 may comprise DLC with a thickness of from about 10µm to about 15µm.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the coatings disclosed by HONDA by using the teachings of KRISHNA regarding multilayered coatings which have an intermediate layer comprising titanium carbide and a top surface layer containing DLC to increase the coating’s hardness and smoothness as KRISHNA teaches in ¶[0016].
KRISHNA is silent concerning the content percentage of hydrogen and nitrogen in the top surface layer (B layer).
YIN teaches that in order to improve the internal sp3 bonds of a DLC coating and increase the intrinsic stress of the DLC coating, it is important for the DLC layer to contain hydrogen content of less than 40% and nitrogen content of less than 20%.  ¶[0046]  states “since the material characteristics of the DLC thin film greatly depend on the content of the sp3 bonds… the content of hydrogen atoms be less than 40%, and the content of nitrogen atoms be less than 20%.”
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to control the hydrogen and nitrogen content of the DLC layer (corresponding to the B-layer in Claim 1) of KRISHNA to be less than the 40% and 20% (atomic) values taught by YIN in order to improves integral sp3 bonds and increase intrinsic stress of the DLC layer used in the multilayer coating taught by KRISHNA.
Regarding Claim 3, the prior art reference combination of HONDA in view of KRISHNA and further in view of YIN renders the coated metal mold according to Claim 1 unpatentable as explained above.  HONDA discloses in ¶[0010] it is preferable the AlCrSi-based nitrides and V nitrides laminated layer (A layer) have a thickness of 8 µm or more, the range of which overlaps with the range of from 8 to 70 µm claimed.
Regarding Claim 4, HONDA discloses a method for manufacturing a coated metal mold having a hard coating on a surface thereof (¶0023), wherein the method comprises:
applying an A layer formed from a nitride and having a film thickness of 5 µm or more using an arc ion plating method (¶[0023] and [0024] disclose using an arc ion plating method to deposit the AlCrSi-based nitride and V nitride laminations.  And, ¶[0010] discloses the combined thickness of the lamination of AlCrSi-based nitride and V nitride is preferably 8 µm or more.), and
polishing a surface of the A layer so that the A layer has a surface roughness Ra < 0.2µm, a maximum height Rz < 2.0µm, and a skewness Rsk < 0 (¶[0010] disclose polishing as specified.  And, ¶[0025] generally discloses the importance of polishing.).
HONDA does not disclose:
after polishing the surface of the A layer, applying a B layer disposed over the A layer with the B layer formed from a diamond-like carbon coating, wherein a surface of the B layer has an arithmetic mean roughness Ra < 0.2µm, a maximum height Rz < 2.0µm, and a skewness Rsk < 0, and a content percentage (atomic %) of hydrogen in a range of from 5% to 30%.
KRISHNA teaches (¶[0016]) multilayered coatings for metal substrates with diamond-like carbon (DLC) being at least part of one of the layers.  ¶[0016] and Fig. 1 teach an embodiment of the multilayered coating (10 in Fig. 1) which comprises a base layer (12 in Fig. 1) and a top surface layer (16 in Fig. 1).  ¶[0019] teaches adhesion base layer 12 may comprise silicon.  ¶[0020] teaches top surface layer 16 has a surface roughness of less than or equal to about Ra 0.0254 µm.  And, ¶[0021] teaches the top surface layer 16 may comprise DLC with a thickness of from about 10µm to about 15µm.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the coatings disclosed by HONDA by using the teachings of KRISHNA regarding multilayered coatings with a top surface layer containing DLC to increase the coating’s hardness and smoothness as KRISHNA teaches in ¶[0016].  To carry out the improvement to the coatings, the method HONDA teaches would be augmented to include applying the top surface layer containing DLC as taught by KRISHNA and polishing the top surface layer according to the polishing steps disclosed in HONDA.
KRISHNA is silent concerning the content percentage of hydrogen in the top surface layer (B layer).
YIN teaches that in order to improve the internal sp3 bonds of a DLC coating and increase the intrinsic stress of the DLC coating, it is important for the DLC layer to contain hydrogen content of less than 40% and nitrogen content of less than 20%.  ¶[0046]  states “since the material characteristics of the DLC thin film greatly depend on the content of the sp3 bonds… the content of hydrogen atoms be less than 40%, and the content of nitrogen atoms be less than 20%.”
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to control the hydrogen content of the DLC layer (corresponding to the B layer in Claim 4) of KRISHNA to be less than the 40% (atomic) value taught by YIN in order to improves integral sp3 bonds and increase intrinsic stress of the DLC layer used in the multilayer coating taught by KRISHNA.
Regarding Claim 5, the prior art reference combination of HONDA in view of KRISHNA and further in view of YIN renders the method of Claim 4 unpatentable as explained above.  HONDA discloses in ¶[0010] it is preferable the AlCrSi-based nitrides and V nitrides laminated layer (A layer) have a thickness of 8 µm or more, the range of which overlaps with the range of from 8 to 70 µm claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725